Case 4:20-mj-04778-N/A-DTF Document 1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. . : DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.

Vv.

 

David Arias-Gareia MAGISTRATE'S CASE NO.

YOB: 1983; Citizen of Mexico 20~f4778NJ

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 1, 2020, at or near Sasabe, in the District of Arizona, David Arias-Gareia, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through Miami, Florida on February 20, 2020, and without obtaining the express consent of
the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(1), a
felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

David Arias-Garcia is a citizen of Mexico. On February 20, 2020, David Arias-Garcia was lawfully denied
admission, excluded, deported and removed from the United States through Miami, Florida, On August 1, 2020,
agents found David Arias-Garcia in the United States at or near Sasabe, Arizona, without the proper immigration
documents. David Arias-Garcia did not obtain the express consent of the Attorney General or the Secretary of the
Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

DETENTION REQUESTED SIGNATURE OF COMELAINANT (official title)
Being duly sworn, I declare that the foregoing is
LMG2/AJC
OFFICIAL TITLE
Border Patrol Agent

AUTHORIZED AUSA 4s/Liza Granoff
we) Andrew J. Carpenter

Pr
cs

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

uy) : S.G 0 August 3, 2020
ae ]

FY Ses Federal rules of Criminal Procedure Rules 3, 4.1, and 54 i

 

 

 

 
